DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 28 June 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Response to Amendment
Receipt is acknowledged of an amendment filed 28 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2, 3, 5-13, and 20-24 are pending.
Claims 2, 3, and 5-7 are amended.
Claims 1, 4, and 14-19 are canceled.
Claims 20-24 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Drawings
The drawings filed on 28 June 2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to this Office action.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43280.  Reference character 43280 appears in figures 122-124, 127, and 128.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2, 3, 5-13, and 20-24 are  allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 5: the subject matter of claim 5 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 5 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“ wherein said first jaw comprises a spring configured to decouple said latch from said tissue cutting knife when said tissue cutting knife is retracted to said retracted position, and 
wherein said tissue cutting knife contacts and depresses said spring when said staple cartridge is seated in said first jaw”.
The closest prior art to Scirica et al. (US Pat. Publ. No. 2013/0313305) discloses a surgical instrument 10 comprising a first jaw 60, a second jaw 50, a staple cartridge 100 comprising a cartridge body 102 comprising a deck, a longitudinal slot 108 defined in said deck, and a guard 170 extending upwardly from said deck; staples; a tissue cutting knife 160; and a firing drive comprising a firing member 90 comprising a first cam 92, a second cam 98, and a latch 97 configured to couple to said tissue cutting knife 160 at the outset of said staple firing stroke, wherein said firing member 90 is configured to pull said tissue cutting knife 160 proximally to a retracted position via said latch 97 after said staple firing stroke, wherein said latch 97 is configured to decouple from said tissue cutting knife 160 once said tissue cutting knife reaches said retracted position, and wherein said tissue cutting knife is protected by said guard when said tissue cutting knife is in said unfired position and said retracted position, and a spring 178.  
The difference between Scirica et al. and the claimed subject matter is that Scirica et al. does not disclose or teach “wherein said first jaw comprises a spring configured to decouple said latch from said tissue cutting knife when said tissue cutting knife is retracted to said retracted position, and wherein said tissue cutting knife contacts and depresses said spring when said staple cartridge is seated in said first jaw”.  The difference between the claimed subject matter and the Scirica et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Scirica et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Scirica et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Regarding independent claims 8 and 20: the subject matter of claims 8 and 20 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
The prior art fails to disclose or teach the combination set forth in claims 8 and 20, in particular, the limitations of a first jaw comprising a lockout, and a firing member comprising a latch configured to couple to said tissue cutting knife at the outset of said staple firing stroke, wherein said lockout resiliently returns to a locked condition during said staple firing stroke, wherein said firing member is configured to pull said tissue cutting knife proximally to a retracted position via said latch after said staple firing stroke, and wherein said latch is decoupled from said tissue cutting knife by said lockout when said tissue cutting knife reaches said retracted position.
Shah (US Patent No. 7,942,303) is the closest prior art. Shah discloses a surgical instrument comprising a first jaw 170 (fig. 5, [26]) having a lockout (612, 622, 626, fig. 18, [56]), a second jaw 160 (fig. 5, [26]), a staple cartridge 630 (fig. 18, [55]) comprising a cartridge body, staples, and a tissue cutting knife 400c, 640 (fig. 13, [48], fig. 18, [55]), the tissue cutting knife contacts and defeats the lockout when the cartridge is seated in the first jaw ([56]), and a firing drive comprising a firing member (firing rod 320c, fig. 13, [48]) configured to push the knife distally through the staple firing stroke when the lockout has been defeated ([56], [48]), a latch (spring element 500, apertures 321, figs. 13, 14, [48], 49]) configured to couple the knife at the outset of the staple firing stroke (fig. 14), the lockout returning to a locked condition during the staple firing stroke ([56]), the firing member 320c is configured to pull the tissue cutting knife proximally to a retracted position via the latch after the staple firing stroke ([49]), and the latch is decoupled from the knife when the knife reaches the retracted position ([49]). In the Shah device, the latch 500, 32c is shaped such that the proximal movement of the firing rod 320c to the fully retracted position disconnects the firing rod 320c and the knife 400.  Shah fails to disclose that the latch is decoupled from the tissue cutting knife by the lockout when the tissue cutting knife reaches the retracted position.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shah device to include that the latch is decoupled from the tissue cutting knife by the lockout when the tissue cutting knife reaches the retracted position, since such modification to the Shah structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        31 August 2022